In multiple actions, inter alia, to recover damages for personal injuries and wrongful death, plaintiffs appeal, as limited by their notices of appeal and brief, from so much of two judgments of the Supreme Court, Orange County, entered November 26, 1975 and December 15, 1975, respectively, as is in favor of defendants City of Port Jervis and Jack Hartford and against them, upon the trial court’s dismissal of the complaints against the said defendants at the close of the plaintiffs’ cases, at a jury trial. Judgments affirmed insofar as appealed from, with costs. The circumstances do not show a special duty between the City of Port Jervis or its building official, Hartford, to the plaintiffs, who were in a nearby diner when the building herein involved collapsed (see Motyka v City of Amsterdam, 15 NY2d 134; Whitney v City of New York, 27 AD2d 528; Stranger v New York State Elec. & Gas Corp., 25 AD2d 169; Sherwin Williams Co. v City of Port Jervis, 48 AD2d 711). Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.